Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155782(55)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  NADIA SHUAYTO,                                                                                          Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 155782
  v                                                                 COA: 329520
                                                                    Oakland CC: 2014-139389-CD
  LAWRENCE TECHNOLOGICAL
  UNIVERSITY, BAHMAN MIRSHAB, and
  MARIA VAZ,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing her reply is GRANTED. The reply submitted on September 29, 2017, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 5, 2017
                                                                               Clerk